USCA11 Case: 21-12488      Date Filed: 05/24/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12488
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WENCESLAO CETRE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:01-cr-00423-RAL-MAP-6
                   ____________________
USCA11 Case: 21-12488             Date Filed: 05/24/2022         Page: 2 of 9




2                          Opinion of the Court                         21-12488


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:

       Wenceslao Cetre, a federal prisoner proceeding pro se, 1 ap-
peals the district court’s denial of his counseled motion for compas-
sionate release under 18 U.S.C. § 3582(c)(1)(A), and also the district
court’s denial of Cetre’s pro se motion for reconsideration. No re-
versible error has been shown; we affirm.
       In 2002, a jury found Cetre guilty of conspiracy to distribute
cocaine and of possession with intent to distribute cocaine while
on board a vessel subject to the jurisdiction of the United States, in
violation of 21 U.S.C. § 841(b)(A)(A)(ii), 46 U.S.C. §§ 1903(a), (j),
(g). Cetre is serving a sentence of life imprisonment.
       In April 2020, Cetre filed a counseled motion for compas-
sionate release under section 3582(c)(1)(A), as amended by the First
Step Act. 2 Cetre sought relief based on his age (67), his deteriorat-
ing health, and the COVID-19 pandemic. Cetre said he suffered
from several chronic health conditions, including high blood pres-
sure and severe back pain caused by degenerative disc disease and
by spinal defects.


1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008). We also construe liberally pro se pleadings.
See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
2 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-12488         Date Filed: 05/24/2022    Page: 3 of 9




21-12488               Opinion of the Court                         3

       In June 2020, the district court conducted a hearing on Ce-
tre’s motion during which the district court denied Cetre compas-
sionate release. Cetre appealed the district court’s decision.
       In Cetre’s first appeal in this Court, we vacated the district
court’s order and remanded for further proceedings. We con-
cluded that the district court abused its discretion in two ways: (1)
by indicating that it lacked authority to grant Cetre’s motion even
if Cetre satisfied the requirements for compassionate release, and
(2) by failing to provide adequate reasons for its decision to allow
for meaningful appellate review. See United States v. Cetre, 853 F.
App’x 610, 612 (11th Cir. 2021) (unpublished).
       On remand, the district court conducted a second hearing
on Cetre’s motion. At the hearing, Cetre (through his lawyers) ar-
gued that his chronic medical conditions, his age-related health de-
terioration, and the COVID-19 pandemic constituted extraordi-
nary and compelling reasons warranting a reduced sentence. Cetre
reported that he had received back surgery but continued to suffer
from low back pain. Cetre also told the district court that he had
recently been diagnosed with glaucoma which he said could cause
blindness if left untreated. Cetre also said he suffered from high
blood pressure: a condition he argued put him at increased risk of
death if he were to contract COVID-19.
       The district court again denied Cetre’s motion for compas-
sionate release. The district court first noted that the sentencing
factors in section 3553(a) weighed in favor of granting Cetre relief.
Nevertheless, in the light of our decision in United States v. Bryant,
USCA11 Case: 21-12488         Date Filed: 05/24/2022     Page: 4 of 9




4                       Opinion of the Court                 21-12488

996 F.3d 1243 (11th Cir. 2021), the district court said it was con-
strained by the categories of “extraordinary and compelling rea-
sons” listed in U.S.S.G. § 1B1.13.
       The district court then addressed the categories identified in
the commentary to section 1B1.13 and made these determinations:
(1) Cetre was suffering from no terminal illness; (2) Cetre’s chronic
conditions did not “appear to substantially diminish his ability to
provide self-care,” and (3) Cetre had not shown that he was “expe-
riencing a serious deterioration in his physical or mental health be-
cause of the aging process.” The district court also said that Cetre’s
medical conditions were being treated appropriately and that Cetre
was “living as normal a life as he can given the fact that he’s incar-
cerated.”
        Cetre moved pro se for reconsideration of the district court’s
denial. Cetre argued that compassionate release was not limited to
terminally ill defendants. Cetre also alleged (for the first time) that
his chronic back pain and deteriorating eyesight prevented him
from participating in “recreation and other correctional programs.”
Cetre said he spent most of his time in his cell or in his housing unit
because leaving his housing unit required him to walk up and down
four flights of stairs: an activity that caused him severe pain. The
district court denied reconsideration. This appeal followed.
        We review de novo a determination about a defendant’s el-
igibility for a sentence reduction under section 3582(c). See Bryant,
996 F.3d at 1251. After eligibility is established, we review for abuse
of discretion the district court’s decision about whether to grant or
USCA11 Case: 21-12488         Date Filed: 05/24/2022      Page: 5 of 9




21-12488                Opinion of the Court                          5

to deny an eligible defendant compassionate release under section
3582(c)(1)(A). See id. “A district court abuses its discretion if it ap-
plies an incorrect legal standard, follows improper procedures in
making its determination, or makes clearly erroneous factual find-
ings.” United States v. Giron, 15 F.4th 1343, 1345 (11th Cir. 2021).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under sec-
tion 3582(c). See 18 U.S.C. § 3582(c); United States v. Jones, 962
F.3d 1290, 1297 (11th Cir. 2020). As amended by the First Step Act,
section 3582(c)(1)(A) authorizes a district court to modify a term of
imprisonment under these circumstances:
                [T]he court . . . may reduce the term of impris-
       onment . . . after considering the factors set forth in
       section 3553(a) to the extent that they are applicable,
       if it finds . . . extraordinary and compelling reasons
       warrant such a reduction . . . and that such a reduction
       is consistent with applicable policy statements issued
       by the Sentencing Commission.

       18 U.S.C. § 3582(c)(1)(A)(i).
         The policy statements applicable to section 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; Bryant, 996 F.3d
at 1247. The commentary to section 1B1.13 identifies four catego-
ries -- including a prisoner’s medical condition and a prisoner’s age
-- that might constitute “extraordinary and compelling reasons”
USCA11 Case: 21-12488             Date Filed: 05/24/2022         Page: 6 of 9




6                          Opinion of the Court                      21-12488

warranting a reduced sentence. See U.S.S.C. § 1B1.13 comment.
(n.1).
         Application Note 1(A) of section 1B1.13 provides that a pris-
oner’s medical condition may warrant a sentence reduction if the
prisoner (1) has a terminal illness, or (2) suffers from “a serious
physical or medical condition” or from age-related deterioration in
physical or mental health “that substantially diminishes the ability
of the defendant to provide self-care within” prison. Id. § 1B1.13
comment. (n.1(A)). Under Application Note 1(B), a prisoner’s age
may constitute an extraordinary and compelling reason warranting
relief if the prisoner “(i) is at least 65 years old; (ii) is experiencing a
serious deterioration in physical or mental health because of the
aging process; and (iii) has served at least 10 years or 75 percent of
his or her term of imprisonment, whichever is less.” Id. § 1B1.13
comment. (n.1(B)). 3
        As an initial matter, to the extent Cetre argues that the dis-
trict court believed erroneously that compassionate release was
available only for terminally ill defendants, Cetre misconstrues the
district court’s decision. In ruling on Cetre’s motion for compas-
sionate release, the district court used this language:



3 That the circumstances identified in section 1B1.13 Application Notes 1(C)
(addressing a defendant’s family circumstances) and 1(D) (addressing other
reasons identified by the Bureau of Prisons) are inapplicable to Cetre is undis-
puted.
USCA11 Case: 21-12488          Date Filed: 05/24/2022      Page: 7 of 9




21-12488                Opinion of the Court                           7

              Under [section 1B1.13], he’s not suffering from
       a terminal illness. He may have these chronic condi-
       tions. They don’t appear to substantially diminish his
       ability to provide self-care. True, he’s 67-years-old
       and he’s got some of these chronic conditions, but I
       can’t -- what I see from the medical records, I don’t
       see him experiencing a serious deterioration in his
       physical or mental health because of the aging pro-
       cess.

        The district court’s explanation tracks each of the pertinent
categories of “extraordinary and compelling reasons” identified in
Application Notes 1(A) and (B): not just terminal illness. The dis-
trict court committed no legal error in applying section 1B1.13 in
this case.
       Nor did the district court err in determining that Cetre’s
medical conditions and age-related health issues did not rise to the
level of extraordinary and compelling reasons within the meaning
of section 1B1.13. 4 Never has Cetre argued that his medical con-
ditions substantially diminished his ability to provide self-care




4 On appeal, Cetre abandons expressly his argument that the COVID-19 pan-
demic, combined with his medical conditions, constituted an extraordinary
and compelling reason for compassionate release.
USCA11 Case: 21-12488              Date Filed: 05/24/2022         Page: 8 of 9




8                          Opinion of the Court                        21-12488

while in prison: a required element under Application Note 1(A). 5
Although Cetre asserted (in his motion for reconsideration) that his
back pain and deteriorating eyesight prevent him from participat-
ing in some physical activities, Cetre has not shown that he is una-
ble to perform activities of daily living while in prison. Nor do Ce-
tre’s prison medical records support a finding that Cetre is unable
to provide self-care. For example, according to Cetre’s February
2021 “Medical Duty Status” document, Cetre is assigned a lower
bunk but is cleared for food service work with no restrictions.
       The district court also committed no clear error in determin-
ing that Cetre had shown no age-related “serious deterioration” in
his physical or mental health, as required under Application Note
1(B). About Cetre’s chronic back pain, Cetre’s medical records
(dated February 2020) documented some worsening in Cetre’s
spondylolisthesis. Cetre, however, later received back surgery.
Although Cetre said he still suffered from low back pain post-sur-
gery, he showed no “serious deterioration” in his physical health.
Nor does Cetre’s recent glaucoma diagnosis (for which he is receiv-
ing medical treatment while in prison) evidence a current serious
deterioration in his eyesight.
       On this record, we can conclude that the district court cor-
rectly determined that Cetre’s chronic medical conditions and age-

5 Contrary to Cetre’s assertion on appeal, the term “self-care” in this context
means the ability to perform activities of daily living, not the ability to “self-
treat” one’s own medical conditions.
USCA11 Case: 21-12488             Date Filed: 05/24/2022         Page: 9 of 9




21-12488                   Opinion of the Court                               9

related health issues constituted no “extraordinary and compelling
reasons” within the meaning of section 1B1.13. We affirm the dis-
trict court’s denial of compassionate release and the denial of Ce-
tre’s motion for reconsideration.

       AFFIRMED.6




6 After the close of briefing, Cetre filed a “Motion of Supplemental Authority”
in which he challenged our decision in Bryant. Cetre’s argument is foreclosed
by our prior-panel-precedent rule. See United States v. Archer, 531 F.3d 1347,
1352 (11th Cir. 2008) (“[A] prior panel’s holding is binding on all subsequent
panels unless and until it is overruled or undermined to the point of abrogation
by the Supreme Court or by this court sitting en banc.”). We are bound by
our decision in Bryant; we will not address Cetre’s arguments about the cor-
rectness of that decision.